                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18CV172-FDW-DSC


 RACHAN DAMIDI REDDY,                             )
                                                  )
                  Plaintiff,                      )
                                                  )
 v.                                               )
                                                  )
 RASHID A. BUTTAR,                                )
                                                  )
                 Defendant.                       )



       THIS MATTER is before the Court on Petitioner’s “Motion [for Amended Briefing

Schedule for Respondent’s Motion to Dismiss (document #8)]” (document # 28) filed December

21, 2018. Respondent has not responded to the Motion and the time for filing a response has

expired.


       For the reasons set forth therein, the Motion (document #28) will be granted. Respondent

may file an Amended Memorandum in Support of his Motion to Dismiss on or before January 18,

2019. Petitioner shall file his Amended Memorandum in Opposition on or before February 1,

2019. Respondent’s Amended Reply shall be due on February 8, 2019.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Frank D. Whitney.


       SO ORDERED.
                                      Signed: January 7, 2019
